Exhibit 10.3



SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
 
THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT, is entered into as of
this 26th day of February, 2008, by and between Textron Inc. (the "Company"), a
Delaware corporation having its principal office at 40 Westminster Street,
Providence, Rhode Island 02903 and John D. Butler (the "Executive").
 
W I T N E S S E T H:
 
WHEREAS, the Executive is presently employed by the Company;
 
WHEREAS, the Company desires to continue to employ the Executive and the
Executive is willing to continue to be employed by the Company;
 
WHEREAS, the Company and the Executive entered into an employment agreement as
of July 23, 1998;
 
WHEREAS, the Company and the Executive entered into an amended and restated
employment agreement as of May 4, 2006; and
 
WHEREAS, the Company and the Executive desire to set forth the terms and
conditions of such continued employment in this Second Amended and Restated
Employment Agreement (the "Agreement").
 
NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements of the parties set forth in this Agreement, and of other good and
valuable consideration, the adequacy and receipt of which is acknowledged, the
parties hereto agree as follows:
 
1.  
Term of Employment

 
The Company hereby agrees to continue to employ the Executive and the Executive
hereby accepts continued employment, in accordance with the terms and conditions
set forth herein, for a term (the "Employment Term") commencing on July 23, 1998
(the "Effective Date") and terminating, unless otherwise terminated earlier in
accordance with Section 5 hereof, on the third anniversary of the Effective
Date, provided that the Employment Term shall be automatically extended, subject
to earlier termination as provided in Section 5 hereof, for successive
additional one (1) year periods (the "Additional Terms"), unless, at least
ninety (90) days prior to the end of the then Additional Term, the Company or
the Executive has notified the other in writing that the Employment Term shall
terminate at the end of the then current term.
 
2.  
Position and Responsibilities

 
During the Employment Term, the Executive shall serve as the Executive Vice
President and Chief Human Resources Officer of the Company or in such higher
capacity as agreed by the Company and the Executive.  The Executive shall report
exclusively to the Chief Executive Officer and the Board of Directors of the
Company (the "Board").  The Executive shall, to the extent appointed or elected,
serve on the Board as a director and as a member of any committee of the Board,
in each case, without additional compensation.  The Executive shall, to the
extent appointed or elected, serve as a director or as a member of any committee
of the board (or the equivalent bodies in a non-corporate subsidiary or
affiliate) of any of the Company's subsidiaries or affiliates and as an officer
or employee (in a capacity commensurate with his position with the Company) of
any such subsidiaries or affiliates, in all cases, without additional
compensation or benefits and any compensation paid to the Executive, or benefits
provided to the Executive, in such capacities shall be a credit with regard to
the amounts due hereunder from the Company.  The Executive shall have duties,
authorities and responsibilities generally commensurate with the duties,
authorities and responsibilities of persons in similar capacities in similarly
sized companies subject to the By-laws of the Company and the organizational
structure of the Company.  The Executive shall devote substantially all of his
business time, attention and energies to the performance of his duties
hereunder, provided the foregoing will not prevent the Executive from
participating in charitable, community or industry affairs, from managing his
and his family's personal passive investments, and (with the consent of the
Chief Executive Officer or the Organization and Compensation Committee (or its
successor) of the Board (the "O&C Committee"), which consent will not be
unreasonably withheld, conditioned or delayed) serving on the board of directors
of other companies, provided that these activities do not materially interfere
with the performance of his duties hereunder or create a potential business
conflict or the appearance thereof.  The Company has consented to the
Executive's services on the boards of directors, if any, on which the Executive
currently serves, which boards the Executive has disclosed in writing to the O&C
Committee.  The Executive may retain any compensation or benefits received as a
result of consented to service as a director of entities not related to the
Company.
 
3.  
Compensation and Benefits

 
During the Employment Term, the Company shall pay and provide the Executive the
following:
 
3.1  
Base Salary.  The Company shall pay the Executive a base salary (the "Base
Salary") in an amount which shall be established from time to time by the O&C
Committee (or as otherwise designated by the Board), provided, however, that
such base salary rate shall not be less than his current rate of base
salary.  Base Salary shall be paid to the Executive in accordance with the
Company's normal payroll practices for executives.  Base Salary shall be
reviewed at least annually to ascertain whether, in the judgment of the
reviewing committee, such Base Salary should be increased.  If so increased,
Base Salary shall not be thereafter decreased and shall thereafter, as
increased, be the Base Salary hereunder.

 
3.2  
Annual Bonus.  The Company shall provide the Executive with the opportunity to
earn an annual cash bonus under the Company's current annual incentive
compensation plan for executives or a replacement plan therefor at a level
commensurate with his position, provided that the minimum annual target award
payable upon the achievement of reasonably attainable objective performance
goals shall be at least fifty percent (50%) of Base Salary.

 
3.3  
Long-Term Incentives.  The Company shall provide the Executive the opportunity
to earn long-term incentive awards under the current equity and cash based plans
and programs or replacements therefor at a level commensurate with the current
aggregate opportunity being provided to the Executive.

 
3.4  
Employee Benefits.  The Executive shall, to the extent eligible, be entitled to
participate at a level commensurate with his position in all employee benefit
welfare and retirement plans and programs, as well as equity plans, generally
provided by the Company to its senior executives in accordance with the terms
thereof as in effect from time to time.  Such plans and programs currently
include, without limitation, the Amended and Restated Supplemental Retirement
Plan for Textron Inc. Key Executives (the "SERP"), the 2007 Long-Term Incentive
Plan, the Key Executive Program (including the Deferred Income Plan, the
Spillover Pension Plan, the Spillover Savings Plan  and the Survivor Benefit
Plan), group term life insurance plan, comprehensive health, major medical,
vision and dental insurance plans and short-term and long-term disability
plans.  Notwithstanding anything in the SERP, Performance Share Units granted
after 2005 shall not be considered when determining the benefit under the SERP.

 
3.5  
Vacation.  The Executive shall be entitled to paid vacation in accordance with
the standard written policies of the Company with regard to vacations of
executives, but in no event less than four (4) weeks per calendar year.

 
3.6  
Perquisites.  The Executive may use the Company’s aircraft for personal travel,
including travel in which the Executive is accompanied by family or other
persons traveling for non-business reasons.  The Executive shall not be required
to pay the cost of personal travel on Company aircraft by the Executive and
members of the Executive’s immediate family (although the cost shall be imputed
as income to the Executive to the extent required by applicable tax laws).  The
Executive shall pay the cost (as reasonably determined by the Company) of any
other person who travels with the Executive for non-business reasons.  To the
extent legally permissible, the Company shall not treat perquisites provided to
the Executive as income to the Executive.

 
3.7  
Right to Change Plans.  The Company shall not be obligated by reason of this
Section 3 to institute, maintain, or refrain from changing, amending, or
discontinuing any benefit plan, program, or perquisite, so long as such changes
are similarly applicable to executive employees generally.

 
4.  
Expenses

 
Upon submission of appropriate documentation, in accordance with its policies in
effect from time to time, the Company shall pay, or reimburse, the Executive for
all ordinary and necessary expenses, in a reasonable amount, which the Executive
incurs during the Employment Term in performing his duties under this Agreement
including, but not limited to, travel, entertainment, and professional dues and
subscriptions.  To the extent that any reimbursement under this paragraph would
be includable in the Executive’s gross income for federal income tax purposes,
the Executive shall submit the necessary documentation and shall receive the
reimbursement no later than March 15 of the year following the year in which the
expense is incurred.
 
5.  
Termination of Employment

 
The Executive's employment with the Company (including but not limited to any
subsidiary or affiliate or the Company) and the Employment Term shall terminate
upon the occurrence of the first of the following events:
 
(a)  
Automatically on the date of the Executive's death.

 
(b)  
Except as provided in the following sentence, upon thirty (30) days written
notice by the Company to the Executive of a termination due to Disability,
provided such notice is delivered during the period of Disability.  If the
Executive’s Disability results in a “separation from service” within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
(for example, because there is no reasonable expectation that the Executive will
return to perform services for the Company, or because the permitted time period
under Section 409A for a bona fide leave of absence expires), and if the
Employment Term has not terminated pursuant to the preceding sentence on or
before the date of the Executive’s separation from service, the Employment Term
shall terminate automatically when the separation from service occurs, without
any requirement for written notice by the Company.  The term "Disability" shall
mean, for purposes of this Agreement, the inability of the Executive, due to any
medically determinable physical or mental impairment, to engage in the
performance of his material duties of employment with the Company as
contemplated by Section 2 herein for a period of more than one hundred eighty
(180) consecutive days or for a period that is reasonably expected to exist for
a period of more than one hundred eighty (180) consecutive days, provided that
interim returns to work of less than ten (10) consecutive business days in
duration shall not be deemed to interfere with a determination of consecutive
absent days if the reason for absence before and after the interim return are
the same.  The existence or non-existence of a Disability shall be determined by
a physician agreed upon in good faith by the Executive (or his representatives)
and the Company.  It is expressly understood that the Disability of the
Executive for a period  of one hundred eighty (180) consecutive days or less
shall not constitute a failure by him to perform his duties hereunder and shall
not be deemed a breach or default; and, as long as the Executive’s employment
has not been terminated pursuant to this paragraph, the Executive shall receive
full compensation for any such period of Disability or for any other temporary
illness or incapacity during the term of this Agreement.

 
(c)  
Immediately upon written notice by the Company to the Executive of a termination
due to his retirement at or after the Executive's attainment of age sixty-five
(65).

 
(d)  
Immediately upon written notice by the Company to the Executive of a termination
for Cause, provided such notice is given within ninety (90) days after the
discovery by the Board or the Chief Executive Officer of the Cause event and has
been approved by the O&C Committee at a meeting at which the Executive and his
counsel had the right to appear and address such meeting after receiving at
least five (5) business days written notice of the meeting and reasonable detail
of the facts and circumstances claimed to provide a basis for such
termination.  The term "Cause" shall mean, for purposes of this Agreement: (i)
an act or acts of willful misrepresentation, fraud or willful dishonesty (other
than good faith expense account disputes) by the Executive which in any case is
intended to result in his or another person or entity's substantial personal
enrichment at the expense of the Company; (ii) any willful misconduct by the
Executive with regard to the Company, its business, assets or employees that
has, or was intended to have, a material adverse impact (economic or otherwise)
on the Company; (iii) any material, willful and knowing violation by the
Executive of (x) the Company's Business Conduct Guidelines, or (y) any of his
fiduciary duties to the Company which in either case has, or was intended to
have, a material adverse impact (economic or otherwise) on the Company; (iv) the
willful or reckless behavior of the Executive with regard to a matter of a
material nature which has a material adverse impact (economic or otherwise) on
the Company; (v) the Executive's willful failure to attempt to perform his
duties under Section 2 hereof or his willful failure to attempt to follow the
legal written direction of the Board, which in either case is not remedied
within ten (10) days after receipt by the Executive of a written notice from the
Company specifying the details thereof; (vi) the Executive's conviction of, or
pleading nolo contendere or guilty to, a felony (other than (x) a traffic
infraction or (y) vicarious liability solely as a result of his position
provided the Executive did not have actual knowledge of the actions or inactions
creating the violation of the law or the Executive relied in good faith on the
advice of counsel with regard to the legality of such action or inaction (or the
advice of other specifically qualified professionals as to the appropriate or
proper action or inaction to take with regard to matters which are not matters
of legal interpretation)); or (vii) any other material breach by the Executive
of this Agreement that is not cured by the Executive within twenty (20) days
after receipt by the Executive of a written notice from the Company of such
breach specifying the details thereof.  No action or inaction should be deemed
willful if not demonstrably willful and if taken or not taken by the Executive
in good faith as not being adverse to the best interests of the
Company.  Reference in this paragraph (d) to the Company shall also include
direct and indirect subsidiaries of the Company, and materiality and material
adverse impact shall be measured based on the action or inaction and the impact
upon, and not the size of, the Company taken as a whole, provided that after a
Change in Control, the size of the Company, taken as a whole, shall be a
relevant factor in determining materiality and material adverse impact.

 
(e)  
Upon written notice by the Company to the Executive of an involuntary
termination without Cause.  A notice by the Company of non-renewal of the
Employment Term pursuant to Section 1 above shall be deemed an involuntary
termination of the Executive by the Company without Cause as of the end of the
Employment Term, but the Executive may terminate at any time after the receipt
of such notice and shall be treated as if he was terminated without Cause as of
his termination date.

 
(f)  
Upon twenty (20) days' written notice by the Executive to the Company of a
termination for Good Reason (which notice sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for such termination) unless
the Good Reason event is cured within such twenty (20) day period.  The term
"Good Reason" shall mean, for purposes of this Agreement, without the
Executive's express written consent, the occurrence of any one or more of the
following: (i) the assignment to the Executive of duties materially inconsistent
with the Executive's then authorities, duties, responsibilities, and status
(including offices, titles, and reporting requirements), or any reduction in the
Executive's then title, position (including but not limited to as a member of
the Management Committee or any functional replacement therefor), reporting
lines or a material reduction (other than temporarily while Disabled or
otherwise incapacitated) in his then status, authorities, duties, or
responsibilities or, if then a director of the Company, failure to be nominated
or reelected as a director of the Company or removal as such; (ii) relocation of
the Executive from the principal office of the Company (excluding reasonable
travel on the Company's business to an extent substantially consistent with the
Executive's business obligations) or relocation of the principal office of the
Company to a location which is at least fifty (50) miles from the Company's
current headquarters, provided, however, if the Executive at the time of the
relocation is not located at the principal office, such relocation provision
shall apply based on his then location; (iii) a reduction by the Company in the
Executive's Base Salary; (iv) a reduction in the Executive's aggregate level of
participation in any of the Company's short and/or long-term incentive
compensation plans, or employee benefit or retirement plans, policies,
practices, or arrangements in which the Executive participated as of the
Effective Date, or, after a Change in Control, participated immediately prior to
the Change in Control; (v) the failure of the Company to obtain and deliver to
the Executive a satisfactory written agreement from any successor to the Company
to assume and agree to perform this Agreement; or (vi) any other material breach
by the Company of this Agreement.  The Executive waives as a Good Reason event
the change in the SERP made by the last sentence of Section 3.4 hereof.

 
(g)  
Upon written notice by the Executive to the Company of the Executive's voluntary
termination of employment without Good Reason (which the Company may, in its
sole discretion, make effective earlier than the effective date specified in the
Executive’s notice).  A notice by the Executive of non-renewal of the Employment
Term pursuant to Section 1 above shall be deemed a voluntary termination by the
Executive without Good Reason as of the end of the Employment Term.

 
To the extent that any payment would be made or any benefit would be provided
under this Agreement as a result of the Executive’s termination of employment
under paragraph (b), (c), (d), (e), (f), or (g) of this Section 5, the payment
or benefit shall be provided only if the Executive has also incurred a
“separation from service” within the meaning of Section 409A of the Code; and
any timing requirements associated with the payment or benefit (such as, for
example, a requirement that a payment be delayed for six months following the
Executive’s termination) shall be applied in relation to the date on which the
“separation from service” occurs for purposes of Section 409A.  The preceding
sentence shall apply solely to determine the timing of payments under the
Agreement in compliance with Section 409A.  The Agreement is not intended, and
shall not be construed, to require that the Executive incur a “separation from
service” within the meaning of Section 409A before the Executive or the Company
shall have grounds to terminate the Executive’s employment under paragraph (b),
(c), (d), (e), (f), or (g) of this Section 5.
 
6.  
Consequences of a Termination of Employment

 
6.1  
Termination Due to Death or Retirement.  If the Employment Term ends on account
of the Executive's termination due to death pursuant to Section 5(a) above or
retirement pursuant to Section 5(c) above, the Executive (or the Executive's
surviving spouse, or other beneficiary as so designated by the Executive during
his lifetime, or to the Executive's estate, as appropriate) shall be entitled,
in lieu of any other payments or benefits, to (i) payment promptly of any unpaid
Base Salary, unpaid annual incentive compensation (for the preceding fiscal
year) and any accrued vacation, (ii) reimbursement for any unreimbursed business
expenses incurred prior to the date of termination, and (iii) any amounts,
benefits or fringes due under any equity, benefit or fringe plan, grant or
program in accordance with the terms of said plan, grant or program but without
duplication (collectively, the "Accrued Obligations").  The Accrued Obligations
described in clauses (i) and (ii) of the preceding sentence shall be paid on the
first regular payroll date after the Executive’s termination (or, if earlier, 45
days after the Executive’s termination).  In addition, in the event the
termination is as a result of Executive's death, the early retirement factor
under Section 2.03 of the SERP shall be one hundred percent (100%) and the age
requirement in Section 2.05 of the SERP shall not apply and a death benefit
shall be paid in accordance with such Section in all instances.

 
6.2  
Termination Due to Disability.  If the Employment Term ends as a result of
Disability pursuant to Section 5(b) above, the Executive shall be entitled, in
lieu of any other payments or benefits, subject to Section 7(b) hereof, to any
Accrued Obligations and the following:

 
(a)  
Payment in a lump sum, on the first regular payroll date after the end of the
six-month period following the Executive’s termination, of an amount equal to
three hundred percent (300%) of the Executive's target annual incentive
compensation award established for the fiscal year during which the Executive's
termination occurs (the "Termination Year Target Bonus").

 
(b)  
Continued monthly payment for two (2) years of an amount equal to the
Executive's monthly Base Salary rate reduced by any disability benefits received
by the Executive under the Company's long term disability plan for the
corresponding period.  The monthly payments for the first six months following
the Executive’s separation from service shall be paid in a lump sum, without
interest, on the first regular payroll date after the end of the six-month
period; and the remaining monthly payments shall commence on the first regular
payroll date after the end of the sixth month following the Executive’s
separation from service.

 
(c)  
Payments and benefits as set forth in Section 6.3(c)-(i) hereof.

 
(d)  
The Executive shall be deemed to have satisfied the definition of "total
disability" under the 1994 Long-Term Incentive Plan or the equivalent definition
under any successor plan thereto.

 
(e)  
The Executive's early retirement factor under Section 2.03 of the Company's SERP
shall be one hundred percent (100%) (i.e. providing a fifty percent (50%) of
Final Average Compensation benefit) under the Company's SERP, provided that the
benefits payable under the SERP that are in excess of the benefits that the
Executive would receive thereunder without such increased early retirement
factor shall not commence to be paid until two and one half (2½) years after the
date of the termination of employment.

 
6.3  
Involuntary Termination by the Company Without Cause or Termination by the
Executive for Good Reason.  If the Executive is involuntarily terminated by the
Company without Cause in accordance with Section 5(e) above or the Executive
terminates his employment for Good Reason in accordance with Section 5(f) above,
the Executive shall be entitled, in lieu of any other payments or benefits,
subject to Section 7(b) hereof, to any Accrued Obligations and the following:

 
(a)  
Payment in a lump sum, on March 1 of the calendar year following the date of the
Executive's termination, of an amount equal to the Executive's annual bonus for
the calendar year of the Executive’s termination (to the extent that the
applicable corporate performance goals are achieved) multiplied by a fraction,
the numerator of which is the number of days during the fiscal year of the
Executive's termination that the Executive was employed by the Company and the
denominator is three hundred sixty-five (365).

 
(b)  
An amount equal to two (2) times the sum of: (i) the Executive's Base Salary,
and (ii) the greater of: (x) the Termination Year Target Bonus, or (y) the
Executive's average annual incentive compensation award earned during the last
three (3) fiscal years ending prior to the fiscal year of termination (whether
or not deferred) (the sum of (i) and (ii) being hereinafter referred to as
"Final Annual Compensation").  An amount equal to one and one half (1½) times
the Final Annual Compensation shall be paid in a lump sum on the first regular
payroll date after the end of the six-month period following the Executive’s
termination.  An amount equal to the remaining one (½) times the Final Annual
Compensation shall be calculated as equal monthly installments payable over a
period of two (2) years; provided, however, that the monthly installments for
the first six months following the Executive’s termination shall be paid in a
lump sum, without interest, on the first regular payroll date after the end of
the six-month period, and the remaining monthly installments shall commence on
the first regular payroll date after the end of the sixth month following the
Executive’s termination and shall be paid for the remainder of the two (2) year
period.

 
(c)  
Coverage under all applicable retiree health and other retiree welfare plans for
the Executive and his dependents, on the same terms that apply to other salaried
retirees of the Company and their dependents.

 
(d)  
To the extent eligible on the date of termination, continued participation, at
no additional cost (before tax) to the Executive than the Executive would have
as an employee, in the Company’s Survivor Benefit Plan for Textron Key
Executives, accidental death and dismemberment insurance coverage, and dependent
life insurance coverage until two (2) years after the date of termination;
provided, however, that in the event the Executive obtains other employment that
offers substantially similar or improved benefits, as to any particular welfare
plan, such continuation of coverage by the Company for such benefits under such
plan shall immediately cease.  The Company shall also reimburse the Executive
for the cost (before tax) of purchasing (under the Company’s group insurance
policy, or under an individual policy, if coverage under the Company’s policy is
not available), for the continuation period described in the preceding sentence,
the level of Company-paid term life insurance coverage and long-term disability
insurance coverage that the Executive received on the date of termination.  The
Company shall reimburse the cost of coverage for the first six months following
the Executive’s termination in a lump sum, without interest, on the first
regular payroll date after the end of the six-month period, and the Company
shall reimburse the cost monthly thereafter for the remainder of the
continuation period.

 
(e)  
Two and one-half (2½) additional years of service (including age as if such
service was completed) and compensation credit (at the Executive's "Then
Compensation Level") for benefit purposes under any defined benefit type
retirement plan, including but not limited to the SERP and the Spillover Pension
Plan if then in effect, and, if the Executive is not eligible to receive
benefits under any such plan on the date of termination, two and one-half (2½)
additional years of age for determining eligibility to receive such benefits,
provided that benefits under any such plan will not commence until the Executive
actually attains the required distribution age (taking into account only the
Executive’s actual service) under the plan or the Executive's spouse qualifies
for death benefits under such plan, and will be paid in accordance with the
terms of such plan; and further provided that, with regard to any plan qualified
under Section 401(a) of the Code, the additional amounts may be provided on a
nonqualified plan basis.  In addition, and notwithstanding the foregoing, with
regard to the SERP the Executive's early retirement factor under Section 2.03
shall be one hundred percent (100%) (i.e. providing a fifty percent (50%) of
Final Average Compensation benefit) upon such termination of employment,
provided that the benefits payable under the SERP that are in excess of the
benefits that would be received thereunder without the increased early
retirement factor provided for in this sentence shall not commence to be paid
until two and one-half (2½) years after such termination of employment and all
benefits under the SERP (which have not yet then commenced to be paid) shall be
paid at such time notwithstanding the proviso in the prior sentence.  "Then
Compensation Level" shall mean an annual rate of compensation equal to the sum
of (i) Final Annual Compensation and (ii) the performance units and performance
share units earned with respect to the measurement periods ending at or about
the end the fiscal year immediately preceding the year of termination (to the
extent recognized in the definition of "Compensation" under the applicable plan;
in the case of the SERP as provided in Section 3.4 above such that no amounts
deemed earned in respect of performance share units in 2008 (i.e. any grant
after the 2005 grant) or later years shall be included in Compensation for
purposes of the SERP); provided, however, that with respect to the year of
termination, in lieu of utilization of the amount in clause (ii) above, the
Executive will be deemed to have received in the year of termination the full
amount of performance units and performance share units earned with regard to
the measuring periods ending on or about the end of the fiscal year immediately
preceding the year of termination (whether or not such amount is actually paid
to the Executive prior to the date of termination); provided, further, that,
other than as set forth in the immediately preceding proviso, the amounts
described in clause (ii) above shall be included in "Compensation" under the
plans referred to in this Section 6.3(e) in lieu of any amounts actually paid to
the Executive in respect of performance units and performance share units in the
year of termination and thereafter.

 
(f)  
Payment in a lump sum on the first regular payroll date after the end of the
six-month period following the Executive’s termination, of two (2) times the
amount of the maximum Company annual contribution or match to any defined
contribution type plan in which the Executive participates.

 
(g)  
Immediate full vesting of any outstanding stock options that would vest within
two (2) years after such termination of employment as if the Executive had
continued employment for such two (2) year period. The terms of the Executive's
outstanding options are deemed to be modified to the extent required by this
Section 6.3(g).

 
(h)  
Payment when it would otherwise be paid in accordance with the 1994 Long-Term
Incentive Plan or any successor plan of any amount due with regard to
performance share units outstanding on the date of termination multiplied by a
fraction, the numerator of which is the number of days that the Executive was
employed by the Company during the performance period and the denominator is the
total number of days in the performance period.  For purposes of calculating the
foregoing amounts, all discretionary performance targets relating to the
Executive's individual performance will be deemed to be fully achieved and the
actual level of achievement of all financial performance targets will be
determined as if the Executive continued to be employed through the end of the
applicable measuring period.

 
(i)  
Immediate full vesting of the Executive's accounts under the Deferred Income
Plan.

 
(j)  
If the Executive dies after the Executive’s termination of employment and before
the end of the six-month period following the Executive’s termination, any
payment provided under this Section 6.3 that would have been made (in the case
of a lump-sum payment) or that would have commenced (in the case of a periodic
payment) on the first regular payroll date after the end of the six-month period
shall instead be made or commence on the first regular payroll date following
the Executive’s death, provided that the Executive’s beneficiary is otherwise
entitled to receive the payment under this Section 6.3.  To the extent that any
payment under this Section 6.3 is made “on the first regular payroll date”
following a date or event, the regular payroll date shall be determined based on
the Company’s payroll cycle applicable to the Executive at the time of his
separation from service (within the meaning of Section 409A of the Code),
without regard to any change in the payroll cycle that becomes effective after
the Executive’s separation from service.

 
6.4  
Termination by the Company for Cause or Termination by the Executive without
Good Reason.  If the Executive is terminated by the Company for Cause or the
Executive terminates his employment without Good Reason, the Executive shall be
entitled to receive all Accrued Obligations.

 
6.5  
Coordination With Other Plans.  The rules set forth in this Section 6.5 shall
apply to all amounts provided under the Agreement.

 
 
(a)
To the extent that the Executive’s Base Salary, annual incentive compensation,
or other amounts payable under this Agreement are subject to a valid deferral
election (or are deferred pursuant to a plan provision) that had become
irrevocable at the time of the Executive’s termination of employment, the
deferred amounts shall be paid in accordance with the terms of the deferred
compensation arrangement.  Any amount payable under this Agreement that would be
regarded as a substitute for an amount that was deferred as provided in the
preceding sentence (for example, a payment made in lieu of deferred annual
incentive compensation) also shall be paid in accordance with the terms of the
deferred compensation arrangement.  This Section 6.5(a) is intended, and shall
be applied, solely to prevent the Executive’s deferral election or an automatic
deferral provision from being revocable to the extent that its revocation would
violate Section 409A of the Code.



 
(b)
The amounts and benefits provided under Sections 6 and 8 hereof are intended to
be inclusive and not duplicative of the amounts and benefits due under the
Company's employee benefit plans and programs, and this Agreement shall be
applied in a manner consistent with that intent.  To the extent that a
duplicative benefit is provided under this Agreement and under another employee
benefit plan, policy, or program of the Company, the following rules shall
apply:



 
(i)
Any benefit provided under a retirement plan that is tax-qualified under Section
401(a) of the Code shall be paid exclusively as provided under the tax-qualified
retirement plan, and the duplicative benefit provided under this Agreement shall
be reduced by the value of the tax-qualified retirement benefit.



 
(ii)
Any benefit provided under a disability pay plan, death benefit plan, bona fide
vacation pay plan, or other plan or policy that is excluded from the definition
of “nonqualified deferred compensation” under Treasury Regulations
§ 1.409A-1(a)(5) shall be paid exclusively as provided under the plan or policy,
and the duplicative benefit provided under this Agreement shall be reduced by
the value of the benefit provided under the plan or policy.



 
(iii)
To the extent that a provision of this Agreement makes specific reference to
another plan or program of the Company and states that the terms of the other
plan or program shall govern with respect to the calculation, payment, or timing
of payment of a particular benefit, that benefit shall be paid as provided in
the other plan or program, as stated in this Agreement.



 
(iv)
In all other circumstances in which any payment or benefit under this Agreement
duplicates a payment or benefit provided under another employee benefit plan,
policy, or program of the Company, or to the extent that the payment or benefit
under this Agreement is or could be subject to offset by the benefit under
another employee benefit plan, policy, or program of the Company, the
duplicative benefit shall be paid exclusively as provided in this Agreement, and
the duplicative benefit provided under the other employee benefit plan, policy,
or program shall be reduced by the value of the benefit provided under this
Agreement.



 
(v)
The benefit coordination provisions in this Section 6.5(b) are intended, and
shall be applied, to ensure that the payments made to the Executive are exempt
from, or comply with, Section 409A of the Code, and that the coordination of
benefits between this Agreement and the other employee benefit plans, policies,
or programs in which the Executive participates will not result in any
acceleration or re-deferral of deferred compensation that would violate Section
409A of the Code.

 
6.6  
The Executive’s right under this Section 6 to receive any payments in
installments shall be treated as a right to a series of separate payments for
purposes of Section 409A of the Code, as provided in Treas. Reg.
§ 1.409A-2(b)(2)(iii).

 
7.  
No Mitigation/No Offset/Release

 
(a)  
In the event of any termination of employment hereunder, the Executive shall be
under no obligation to seek other employment and there shall be no offset
against any amounts due the Executive under this Agreement on account of any
remuneration attributable to any subsequent employment that the Executive may
obtain.  The amounts payable hereunder shall not be subject to setoff,
counterclaim, recoupment, or defense.  The preceding sentence shall not limit
the Company’s right to enforce the forfeiture provision in Section 9.6(b).

 
(b)  
Any amounts payable and benefits or additional rights provided pursuant to
Section 6.2, Section 6.3 and Section 8.2 beyond Accrued Obligations and amounts
or rights due under law, and, in the case of Section 6.3 and Section 8.2, beyond
the sum of any amounts due (without execution of a release) under the Company
severance program then in effect, or, if greater, three (3) months Base Salary
as severance, shall only be payable if the Executive delivers to the Company a
release of all claims of the Executive (other than those specifically payable or
providable hereunder on or upon the applicable type of termination and any
rights to indemnification, contribution, exculpation, advances, or directors and
officers liability insurance under the Company's organizational documents, under
any plan or agreement, or at law) with regard to the Company, its subsidiaries
and related entities and their respective past or present officers, directors
and employees in the form attached to this Agreement as Exhibit B, that has
become irrevocable before the date on which such payment or benefit is due to be
paid or provided.  To the extent that options and other equity awards are
eligible for accelerated vesting pursuant to Section 6.3(g) or the last sentence
of Section 8.2(i), the equity award shall not vest pursuant to Section 6.3(g) or
Section 8.2(i) until the Executive’s release has become irrevocable.  The
Company and the Executive shall execute the release of claims and shall deliver
executed copies to one another within forty-five days following the Executive’s
separation from service.

 
(c)  
Upon any termination of employment, upon the request of the Company, the
Executive shall deliver to the Company a resignation from all offices and
directorships and fiduciary positions of the Executive in which the Executive is
serving with, or at the request of, the Company or its subsidiaries, affiliates
or benefit plans.

 
8.  
Change in Control

 
8.1  
Employment Termination in Connection with a Change in Control.  

 
(a)  
In the event of a Qualifying Termination during the period commencing
one-hundred eighty (180) days prior to the effective date of a Change in Control
and terminating on the second anniversary of the effective date of a Change in
Control (the "Change in Control Protection Period"), then in lieu of the
benefits provided to the Executive under Section 6.3 of this Agreement, the
Company shall pay the Executive the amounts and provide the benefits described
in Section 8.2, below.  For purposes of this Section 8, a Qualifying Termination
shall mean any termination of the Executive’s employment (i) by the Company
without Cause, or (ii) by the Executive for Good Reason.

 
(b)  
If the Change in Control is a “Section 409A Change in Control,” as defined in
Section 8.3, and if the Qualifying Termination occurs after the Section 409A
Change in Control, all applicable payments shall be made in a lump sum on the
first regular payroll date after the end of the six-month period following the
Qualifying Termination, except as otherwise provided in Section 8.2(a) through
(k), below.

 
(c)  
If the Change in Control is not a Section 409A Change in Control, or if the
Qualifying Termination occurs before a Section 409A Change in Control, any
payment or benefit that would have been provided under Section 6.3 or under a
separate compensation plan in the absence of a Change in Control shall be paid
exclusively as provided in Section 6.3 or in the separate compensation plan,
without acceleration or other adjustment to reflect the Change in Control.  Any
incremental additional payment or benefit that is provided under this Section 8
solely upon an Executive’s Qualifying Termination during the Change in Control
Protection Period shall be paid in a lump sum within 30 business days after the
effective date of the Change in Control (or, if later, on the first regular
payroll date after the end of the six-month period following the Qualifying
Termination).

 
8.2  
Payments Upon a Qualifying Termination.  Subject to the provisions of Section
8.1(b) and (c) regarding the time and manner of payment, the payments and
benefits payable upon a Qualifying Termination are as follows:

 
(a)  
Any Accrued Obligations.

 
(b)  
A lump-sum cash payment (subject to the distribution rules set forth later in
this paragraph) equal to three (3) times the highest rate of the Executive's
Base Salary rate in effect at any time up to and including the date of the
Executive's termination.  If the Qualifying Termination occurs after a Section
409A Change in Control, the entire amount shall be paid in a lump sum, without
interest, upon the first regular payroll date after the end of the sixth month
following the Executive’s termination.  If the Change in Control is not a
Section 409A Change in Control, or if the Qualifying Termination precedes a
Section 409A Change in Control, an amount equal to 2 times the Executive’s Base
Salary (reduced by any payments attributable to Base Salary made under Section
6.3(b) before the Change in Control) shall be paid as provided in Section
6.3(b), and any incremental additional amount payable under this Section 8.2(b)
solely as a result of the Change in Control shall be paid in a lump sum, without
interest, on the later of (i) upon the first regular payroll date after the end
of the sixth month following the Executive’s termination, or (ii) within 30
business days after the effective date of the Change in Control.

 
(c)  
A lump-sum cash payment equal to the Prorated Portion (as determined in the next
sentence) of the greater of: (i) the Executive's Termination Year Target Bonus
or (ii) the Executive's earned annual incentive award for the fiscal year prior
to the fiscal year in which the earlier of the Change in Control or the
Qualifying Termination occurs (whether or not deferred).  The "Prorated Portion"
of the foregoing amount shall be determined by multiplying such amount by a
fraction, the numerator of which is the number of days during the fiscal year of
termination that the Executive is employed by the Company, and the denominator
of which is, three hundred sixty-five (365).

 
(d)  
A lump-sum cash payment (subject to the distribution rules set forth later in
this paragraph) equal to three (3) times the greater of: (i) the Executive's
average annual incentive compensation earned over the three (3) fiscal years
ending prior to the earlier of the Change in Control or the Qualifying
Termination (whether or not deferred); or (ii) the Executive's target incentive
compensation established for the fiscal year in which the Executive's date of
termination occurs.  If the Qualifying Termination occurs after a Section 409A
Change in Control, the entire amount shall be paid in a lump sum, without
interest, on the first regular payroll date after the end of the sixth month
following the Executive’s termination.  If the Change in Control is not a
Section 409A Change in Control, or if the Qualifying Termination precedes a
Section 409A Change in Control, an amount equal to 2 times the bonus amount
described in Section 6.3(b)(ii) (reduced by any installment payments
attributable to the bonus amount made under Section 6.3(b) before the Change in
Control) shall be paid as provided in Section 6.3(b), and any incremental
additional amount payable under this Section 8.2(d) solely as a result of the
Change in Control shall be paid in a lump sum, on the later of (i) on the first
regular payroll date after the end of the sixth month following the Executive’s
termination, or (ii) within 30 business days after the effective date of the
Change in Control.

 
(e)  
Coverage under all applicable retiree health and other retiree welfare plans for
the Executive and the Executive's eligible dependents, on the same terms that
apply to other salaried retirees of the Company and their dependents.

 
(f)  
To the extent eligible prior or after the Change in Control (or, if earlier, the
Qualifying Termination), continued participation, (coordinated with (e) above to
the extent duplicative), at no additional cost (before tax) to the Executive
than the Executive would have as an employee, in the Company’s Survivor Benefit
Plan for Textron Key Executives, accidental death and dismemberment insurance
coverage, and dependent life insurance coverage, until three (3) years after the
date of termination, provided, however, that in the event the Executive obtains
other employment that offers substantially similar or improved benefits, as to
any particular welfare plan, such continuation of coverage by the Company for
such similar or improved benefit under such plan shall immediately cease.  The
Company shall also reimburse the Executive for the cost (before tax) of
purchasing (under the Company’s group insurance policy, or under an individual
policy if coverage under the Company’s policy is not available), for the
continuation period described in the preceding sentence, the level of
Company-paid term life insurance coverage and long-term disability insurance
coverage that the Executive received immediately before the Change in Control
(or, if earlier, at the time of the Qualifying Termination).  The Company shall
reimburse the cost of coverage for the first six months following the
Executive’s termination in a lump sum, without interest, on the first regular
payroll date after the end of the six-month period, and the Company shall
reimburse the cost monthly thereafter for the remainder of the continuation
period.

 
(g)  
A lump-sum cash payment (subject to the distribution rules set forth later in
this paragraph) of the actuarial present value equivalent (as determined in
accordance with the most favorable (to the Executive) overall actuarial
assumptions and subsidies in any of the Company's tax-qualified or nonqualified
type defined benefit pension plans in which the Executive then participates) of
the accrued benefits accrued by the Executive as of the date of termination
under the terms of any nonqualified defined benefit type retirement plan,
including but not limited to, the SERP and the Spillover Pension Plan, and
assuming the benefit was fully vested (and commenced immediately on such
termination) without regard to any minimum age or service requirements.  For
this purpose, such benefits shall be calculated with an early retirement factor
under Section 2.03 of the SERP of one hundred percent (100%) and under the
assumption that the Executive's employment continued following the date of
termination for three (3) full years (i.e., three (3) additional years of age
(including, but not limited to, for purposes of determining the actuarial
present value, but not the commencement date of benefits for calculation
purposes (all of which shall be deemed to commence on the date of termination)),
compensation (at the Executive's Then Compensation Level) and service credits
shall be added).  If the Qualifying Termination occurs after a Section 409A
Change in Control, the present value of the amount that would have been payable
under the nonqualified defined benefit type retirement plans if no Change in
Control had occurred  shall be paid in a lump sum, without interest, on the date
when it would otherwise have been payable under the nonqualified plans if no
Change in Control had occurred. If the Change in Control is not a Section 409A
Change in Control, or if the Qualifying Termination precedes a Section 409A
Change in Control, the amount that would have been payable under the
nonqualified defined benefit type retirement plans if no Change in Control had
occurred (reduced by any payments made under the plans before the Change in
Control) shall be paid as provided under the terms of the applicable
nonqualified plans.  In either case, any incremental additional amount payable
under this Section 8.2(g) solely as a result of the Change in Control shall be
paid in a lump sum, without interest, on the later of (i) on the first regular
payroll date after the end of the sixth month following the Executive’s
termination, or (ii) within 30 business days after the effective date of the
Change in Control.

 
(h)  
A lump-sum cash payment, on the later of (i) on the first regular payroll date
after the end of the sixth month following the Executive’s Qualifying
Termination, or (ii) within 30 business days after the effective date of the
Change in Control, equal to three (3) times the amount of the maximum Company
contribution or match to any defined contribution type plan in which the
Executive participates.

 
(i)  
Full vesting and payment of any outstanding performance share units, based on
actual performance for the portion of the performance cycle through the date of
the Change in Control, and assuming performance at target levels for the portion
of the performance cycle after the Change in Control.   Subject to Section
8.1(c), the payment described in the preceding sentence shall be made in a lump
sum, without interest, on the later of (i) on the first regular payroll date
after the end of the sixth month following the Executive’s Qualifying
Termination, or (ii) within 30 business days after the effective date of the
Change in Control.  For equity awards other than performance share units,
immediate full vesting of any outstanding stock options and other equity awards
(and lapse of any forfeiture provisions).

 
(j)  
Outplacement services at a level commensurate with the Executive's position,
including use of an executive office and secretary, for a period of one (1) year
commencing on the date of termination but in no event extending beyond the date
on which the Executive commences other full time employment.  The only taxable
payments or in-kind benefits provided under this paragraph during the first six
months following the Executive’s Qualifying Termination shall be (A) in-kind
benefits that the Executive could otherwise deduct as business expenses under
Sections 162 or 167 of the Code (disregarding limitations based on adjusted
gross income), and (B) reasonable outplacement expenses actually incurred by the
Executive and directly related to the Qualifying Termination.  Any taxable
outplacement expenses incurred during the first six months following the
Executive’s termination that are otherwise payable under this paragraph, but
whose payment during the initial six-month period would result in additional tax
under Section 409A of the Code, shall be paid by the Executive during the
initial six-month period; and the Company shall reimburse the Executive for the
payments in a lump sum, without interest, on the first regular payroll date
after the end of the sixth month following the Executive’s Qualifying
Termination.

 
(k)  
If the Executive dies after the Executive’s termination of employment and before
the end of the six-month period following the Executive’s termination, any
payment provided under Section 8.1 or this Section 8.2 that would have been made
(in the case of a lump-sum payment) or that would have commenced (in the case of
a periodic payment) on the first regular payroll date after the end of the
six-month period shall instead be made or commence on the first regular payroll
date following the Executive’s death, provided that the Executive’s beneficiary
is otherwise entitled to receive the payment under Section 8.1 or this Section
8.2.  To the extent that any payment under Section 8.1 or this Section 8.2 is
made “on the first regular payroll date” following a date or event, the regular
payroll date shall be determined based on the Company’s payroll cycle applicable
to the Executive at the time of his separation from service (within the meaning
of Section 409A of the Code), without regard to any change in the payroll cycle
that becomes effective after the Executive’s separation from service.

 
8.3  
Definition of "Change in Control." A Change in Control of the Company shall be
deemed to have occurred as of the first day any one or more of the following
conditions shall have been satisfied:

 
(a)  
Any "person" or "group" (within the meaning of Section 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act")) other than the
Company, any trustee or other fiduciary holding Company common stock under an
employee benefit plan of the Company or a related company, or any corporation
which is owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of the Company's common
stock, is or becomes the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act) of more than thirty percent (30%) of the then outstanding voting
stock;

 
(b)  
During any period of two (2) consecutive years, individuals who at the beginning
of such period constitute the Board and any new director whose election by the
Board or nomination for election by the Company's stockholders was approved by a
vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of the two year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board;

 
(c)  
The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or being converted into
voting securities of the surviving entity) more than fifty percent (50%) of the
combined voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; or

 
(d)  
The approval of the stockholders of the Company of a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of its assets.

 
A “Section 409A Change in Control” shall be deemed to have occurred as of the
first day any one or more of the conditions in paragraphs (a) through (d),
above, has been satisfied, if the event also constitutes a “change in
ownership,” “change in effective control,” or “change in the ownership of a
substantial portion of the Company’s assets” as defined in regulations or other
guidance under Section 409A of the Code.
 
8.4  
Excise Tax Equalization Payment.  In the event that the Executive becomes
entitled to payments and/or benefits which would constitute "parachute payments"
within the meaning of Section 280G(b)(2) of the Code, the provisions of Exhibit
A will apply.

 
8.5  
The Executive’s right under this Section 8 to receive any payments in
installments shall be treated as a right to a series of separate payments for
purposes of Section 409A of the Code, as provided in Treas. Reg.
§ 1.409A-2(b)(2)(iii).

 
9.  
Noncompetition, Confidentiality and Nondisparagement

 
9.1  
Agreement Not to Compete.

 
(a)  
The Executive agrees that for a period of two (2) years after the termination of
the Executive's employment, the Executive will not engage in Competition with
the Company with the Listed Companies, provided that after the Executive's
termination of employment the Listed Companies shall be limited to those
effectively listed at the time of his termination and still on such list at the
time of any alleged activity of the Executive, including, but not limited to,
(i) soliciting customers, business or orders for, or selling any products and
services in, Competition with the Company for such Listed Companies or (ii)
diverting, enticing, or otherwise taking away customers, business or orders of
the Company, or attempting to do so, in either case in Competition with the
Company for such Listed Companies.

 
(b)  
The Executive agrees that if, while he is receiving severance pay from the
Company pursuant to Section 6.2(b) or Section 6.3(b), the Executive: (i)
violates (a) above, or (ii) otherwise engages in Competition in the Restricted
Territory, whether or not with the Listed Companies, Section 9.6(b) hereof shall
apply.

 
(c)  
The Executive agrees that the restrictions contained in this Section 9 are
necessary for the protection of the business and goodwill of the Company because
of the trade secrets within the Executive's knowledge and are considered by the
Executive to be reasonable for such purpose.

 
9.2  
Definitions.

 
(a)  
"Competition" shall mean engaging in, as an employee, director, partner,
principal, shareholder, consultant, advisor, independent contractor or similar
capacity, with (a) the Listed Companies or (b) in any business, activity or
conduct which directly competes with the business of the Company, provided that,
with regard to the period after termination of the Executive's employment,
Section 9.1(b)(ii) shall only apply to business lines in which the Company is
engaged both at the time of termination of employment and at the time of the
determination and which during the last fiscal year ending prior to the date of
such termination represented at least five percent (5%) of the Company's
revenues (the "Prohibited Lines").  Notwithstanding anything else in this
Section 9, Competition shall not include: (A) (i) holding five percent (5%) or
less of an interest in the equity or debt of any publicly traded company, (ii)
engaging in any activity with the prior written approval of the Chief Executive
Officer or the O&C Committee, (iii) the practice of law in a law firm that
represents entities in Competition with the Company, provided that the Executive
does not personally represent such entities, or (iv) the employment by, or
provision of services to, an investment banking firm or consulting firm that
provides services to entities that are in Competition with the Company provided
that the Executive does not personally represent or provide services to such
entities that are Listed Companies or otherwise with regard to businesses in
Competition with the Prohibited Lines, or (B) with regard to Section 9.1(b)(ii),
(i) being employed by, or consulting for, a non-Competitive division or business
unit of an entity which is in Competition with the Company (and participating in
such entity's employee equity plans), (ii) being employed by, or consulting for,
an entity which had annual revenues in the last fiscal year prior to the
Executive being employed by, or consulting for, the entity generated through
business lines in Competition with the Prohibited Lines of the Company that do
not exceed five percent (5%) of such entity's total annual revenues, provided
that revenues within the Executive's area of responsibility or authority are not
more than ten percent (10%) composed of the revenues from the businesses in
Competition with the Prohibited Lines, or (iii) any activities conducted after a
Change in Control of the Company.

 
(b)  
The Restricted Territory shall mean any geographic area in which the Company
with regard to the Prohibited Lines did more than nominal business.

 
(c)  
Listed Companies shall mean those entities which are within the "peer group"
established by the Company for the performance graphs in its proxy statement
pursuant to Item 402(l) of Regulation S-K under the Exchange Act and which are
in a list of no more than five (5) entities established by the Company from time
to time and available from the Chief Human Resources Officer, provided that the
addition of any entity to the list shall not be effective until sixty (60) days
after it is so listed.

 
(d)  
For purposes of this Section 9, "Company" shall mean the Company and its
subsidiaries and affiliates.

 
9.3  
Agreement Not to Engage in Certain Solicitation.  The Executive agrees that the
Executive will not, during the Executive's employment with the Company or during
the two (2) year period thereafter, directly or indirectly, solicit or induce,
or attempt to solicit or induce, any non-clerical employee(s), sales
representative(s), agent(s), or consultant(s) of the Company to terminate such
person's employment, representation or other association with the Company for
the purpose of affiliating with any entity with which the Executive is
associated ("Solicitation").

 
9.4  
Confidential Information.

 
(a)  
The Executive specifically acknowledges that any trade secrets or confidential
business and technical information of the Company or its vendors, suppliers or
customers, whether reduced to writing, maintained on any form of electronic
media, or maintained in mind or memory and whether compiled by the Executive or
the Company (collectively, "Confidential Information"), derives independent
economic value from not being readily known to or ascertainable by proper means
by others; that reasonable efforts have been made by the Company to maintain the
secrecy of such information; that such information is the sole property of the
Company or its vendors, suppliers, or customers and that any retention, use or
disclosure of such information by the Executive during the Employment Term
(except in the course of performing duties and obligations of employment with
the Company) or any time after termination thereof, shall constitute
misappropriation of the trade secrets of the Company or its vendors, suppliers,
or customers, provided that Confidential Information shall not include: (i)
information that is at the time of disclosure public knowledge or generally
known within the industry, (ii) information deemed in good faith by the
Executive, while employed by the Company, desirable to disclose in the course of
performing the Executive's duties, (iii) information the disclosure of which the
Executive in good faith deems necessary in defense of the Executive's rights
provided such disclosure by the Executive is limited to only disclose as
necessary for such purpose, or (iv) information disclosed by the Executive to
comply with a court, or other lawful compulsory, order compelling him to do so,
provided the Executive gives the Company prompt notice of the receipt of such
order and the disclosure by the Executive is limited to only disclosure
necessary for such purpose.

 
(b)  
The Executive acknowledges that the Company from time to time may have
agreements with other persons or with the United States Government, or agencies
thereof, that impose obligations or restrictions on the Company regarding
inventions made during the course of work under such agreements or regarding the
confidential nature of such work.  If the Executive's duties hereunder will
require disclosures to be made to him subject to such obligations and
restrictions, the Executive agrees to be bound by them.

 
9.5  
Scope of Restrictions.  If, at the time of enforcement of this Section 9, a
court holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law.

 
9.6  
Remedies.

 
(a)  
In the event of a material breach or threatened material breach of Section
9.1(a), Section 9.3, Section 9.4 or Section 9.10, the Company, in addition to
its other remedies at law or in equity, shall be entitled to injunctive or other
equitable relief in order to enforce or prevent any violations of the provisions
of this Section 9.  Except as specifically provided with regard to Listed
Companies, the Company agrees that it will not assert to enjoin or otherwise
limit the Executive's activities based on an argument of inevitable disclosure
of confidential information.

 
(b)  
In the event Section 9.1(b) applies, the Company may immediately cease payment
to the Executive of all future amounts due under Sections 6.2(a) or (b) or
Sections 6.3(a) or (b), as well as otherwise specifically provided in any other
plan, grant or program.

 
(c)  
Upon written request of the Executive, the Company shall within thirty (30) days
notify the Executive in writing whether or not in good faith it believes any
proposed activities would be in Competition and, if it so determines or does not
reply within thirty (30) days, it shall be deemed to waive any right to treat
such activities as Competition unless the facts are otherwise than as presented
by the Executive or there is a change thereafter in such activities.  The
Executive shall promptly provide the Company with such information as it may
reasonably request to evaluate whether or not such activities are in
Competition.

 
9.7  
Uniformity.  In no event shall any definitions of Competition or Solicitation
(or a similar provision) as it applies to the Executive with regard to any plan
of program or grant of the Company be interpreted to be any broader than as set
forth in this Section 9.

 
9.8  
Delivery of Documents.  Upon termination of this Agreement or at any other time
upon request by the Company, the Executive shall promptly deliver to the Company
all records, files, memoranda, notes, designs, data, reports, price lists,
customer lists, drawings, plans, computer programs, software, software
documentation, sketches, laboratory and research notebooks and other documents
(and all copies or reproductions of such materials in his possession or control)
belonging to the Company.  Notwithstanding the foregoing, the Executive may
retain his rolodex and similar phone directories (collectively, the "Rolodex")
to the extent the Rolodex does not contain information other than name, address,
telephone number and similar information, provided that, at the request of the
Company, the Executive shall provide the Company with a copy of the Rolodex.

 
9.9  
Nondisparagement.

 
(a)  
During the Employment Term and thereafter, the Executive shall not with willful
intent to damage economically or as to reputation or vindictively disparage the
Company, its subsidiaries or their respective past or present officers,
directors or employees (the "Protected Group"), provided that the foregoing
shall not apply to (i) actions or statements taken or made by the Executive
while employed by the Company in good faith as fulfilling the Executive's duties
with the Company or otherwise at the request of the Company, (ii) truthful
statements made in compliance with legal process or governmental inquiry, (iii)
as the Executive in good faith deems necessary to rebut any untrue or misleading
public statements made about him or any other member of the Protected Group,
(iv) statements made in good faith by the Executive to rebut untrue or
misleading statements made about him or any other member of the Protected Group
by any member of the Protected Group, and (v) normal commercial puffery in a
competitive business situation.  No member of the Protected Group shall be a
third party beneficiary of this Section 9.9(a).

 
(b)  
During the Employment Term and thereafter, neither the Company officially nor
any then member of the Executive Leadership Team (or the equivalent) of the
Company, as such term is currently used within the Company, shall with willful
intent to damage the Executive economically or as to reputation or otherwise
vindictively disparage the Executive, provided the foregoing shall not apply to
(i) actions or statements taken or made in good faith within the Company in
fulfilling duties with the Company, (ii) truthful statements made in compliance
with legal process, governmental inquiry or as required by legal filing or
disclosure requirements, (iii) as in good faith deemed necessary to rebut any
untrue or misleading statements by the Executive as to any member of the
Protected Group or (iv) normal commercial puffery in a competitive business
situation.

 
(c)  
In the event of a material breach or threatened material breach of clauses (a)
or (b) above, the Company or the Executive, as the case may be, in addition to
its or the Executive's other remedies at law or in equity, shall be entitled to
injunctive or other equitable relief in order to enforce or prevent any
violations of this Section 9.9.

 
10.  
Liability Insurance

 
The Company shall cover the Executive under directors and officers liability
insurance for bona fide (within the meaning of Treas. Reg. § 1.409A-1(b)(10))
claims based on the Executive’s actions or failure to act in his capacity as a
director,  officer, employee, or fiduciary of the Company in the same amount and
to the same extent, if any, as the Company covers its other officers and
directors.  The Company shall maintain the coverage both during and, while
potential liability exists, after the Employment Term.
 
11.  
Assignment

 
11.1  
Assignment by the Company.  This Agreement may and shall be assigned or
transferred to, and shall be binding upon and shall inure to the benefit of, any
successor of the Company, and any such successor shall be deemed substituted for
all purposes of the "Company" under the terms of this Agreement.  As used in
this Agreement, the term "successor" shall mean any person, firm, corporation or
business entity which at any time, whether by merger, purchase, or otherwise,
acquires all or substantially all of the assets of the Company.  Notwithstanding
such assignment, the Company shall remain, with such successor, jointly and
severally liable for all its obligations hereunder.  Except as herein provided,
this Agreement may not otherwise be assigned by the Company.

 
11.2  
Assignment by the Executive.  This Agreement is not assignable by the
Executive.  This Agreement shall inure to the benefit of and be enforceable by
the Executive's personal or legal representatives, executors, and
administrators, successors, heirs, distributees, devisees, and legatees.  If the
Executive should die while any amounts payable to the Executive hereunder remain
outstanding, all such amounts, unless otherwise provided herein, shall be paid
in accordance with the terms of this Agreement to the Executive's devisee,
legatee, or other designee or, in the absence of such designee, to the
Executive's estate.

 
12.  
Legal Remedies

 
12.1  
Payment of Legal Fees.  The Company shall pay the Executive's reasonable legal
fees and costs associated with entering into this Agreement.  To the fullest
extent permitted by law, the Company shall promptly pay upon submission of
statements all legal and other professional fees, costs of litigation,
prejudgment interest, and other expenses incurred during the Executive’s
lifetime or in the five-year period following the Executive’s death in
connection with any dispute arising hereunder and/or in connection with any
release of claims executed or to be executed in connection herewith; provided,
however, the Company shall be reimbursed by the Executive for (i) the fees and
expenses advanced in the event the Executive's claim is in a material manner in
bad faith or frivolous and the arbitrator or court, as applicable, determines
that the reimbursement of such fees and expenses is appropriate, or (ii) to the
extent that the arbitrator or court, as appropriate, determines that such legal
and other professional fees are clearly and demonstrably
unreasonable.  Prejudgment interest shall be paid at the rate awarded by the
arbitrator or court on any money award or judgment obtained by the Executive or
by any person claiming by or through the Executive, payable at the same time as
the underlying award or judgment is paid.  The only taxable payments or
reimbursements provided under this paragraph during the first six months
following the Executive’s Qualifying Termination shall be reimbursements that
the Executive could otherwise deduct as business expenses under Sections 162 or
167 of the Code (disregarding limitations based on adjusted gross
income).  After the end of the sixth month following the Executive’s Qualifying
Termination, taxable reimbursements shall be provided under this paragraph
subject to the following requirements: (A) all reimbursements shall be provided
pursuant to a written policy that provides an objectively determinable
nondiscretionary description of the reimbursements provided; (B) all
reimbursements shall be paid no later than the end of the calendar year
following the year in which the expense was incurred; (C) no reimbursement shall
be subject to liquidation or exchange for another benefit; and (D) the amount of
reimbursable expense incurred in one year shall not affect the amount of
reimbursement available in another year.  Any taxable expenses incurred during
the first six months following the Executive’s termination that are otherwise
payable or reimbursable under this paragraph, but whose payment during the
initial six-month period would result in additional tax under Section 409A of
the Code, shall be paid or reimbursed in a lump sum, without interest, on the
first regular payroll date after the end of the sixth month following the
Executive’s Qualifying Termination.

 
12.2  
Arbitration.  All disputes and controversies arising under or in connection with
this Agreement, other than the seeking of injunctive or other equitable relief
pursuant to Section 9 hereof, shall be settled by arbitration conducted before a
panel of three (3) arbitrators sitting in New York City, New York, or such other
location agreed by the parties hereto, in accordance with the rules for
expedited resolution of commercial disputes of the American Arbitration
Association then in effect.  The determination of the majority of the
arbitrators shall be final and binding on the parties.  Judgment may be entered
on the award of the arbitrator in any court having proper jurisdiction.  All
expenses of such arbitration, including the fees and expenses of the counsel of
the Executive, shall be borne by the Company and the Executive shall be entitled
to reimbursement of his expenses as provided in Section 12.1 hereof.

 
12.3  
Notice.  Any notices, requests, demands, or other communications provided for by
this Agreement shall be sufficient if in writing and if delivered personally,
sent by telecopier, sent by an overnight service or sent by registered or
certified mail.  Notice to the Executive not delivered personally (or by
telecopy where the Executive is known to be) shall be sent to the last address
on the books of the Company, and notice to the Company not delivered personally
(or by telecopy to the known personal telecopy of the person it is being sent
to) shall be sent to it at its principal office.  All notices to the Company
shall be delivered to the Chief Executive Officer with a copy to the senior
legal officer.  Delivery shall be deemed to occur on the earlier of actual
receipt or tender and rejection by the intended recipient.

 
12.4  
Continued Payments.  In the event after a Change in Control either party files
for arbitration to resolve any dispute as to whether a termination is for Cause
or Good Reason, until such dispute is determined by the arbitrators, the
Executive shall continue to be treated economically and benefit wise in the
manner asserted by him in the arbitration effective as of the date of the filing
of the arbitration, subject to the Executive promptly refunding any amounts paid
to him, paying the cost of any benefits provided to him and paying to the
Company the profits in any stock option or other equity awards exercised or
otherwise realized by him during the pendency of the arbitration which he is
ultimately held not to be entitled to; provided the arbitrators may terminate
such payments and benefits in the event that they determine at any point that
the Executive is intentionally delaying conclusion of the arbitration.

 
13.  
Miscellaneous

 
13.1  
Entire Agreement.  This Agreement, except to the extent specifically provided
otherwise herein, supersedes any prior agreements or understandings, oral or
written, between the parties hereto or between the Executive and the Company,
with respect to the subject matter hereof and constitutes the entire Agreement
of the parties with respect to the subject matter hereof.  To the extent any
severance plan or program of the Company that would apply to the Executive is
more generous to the Executive than the provisions hereof, the Executive shall
be entitled to any additional payments or benefits which are not duplicative.

 
13.2  
Modification.  This Agreement shall not be varied, altered, modified, canceled,
changed, or in any way amended, nor any provision hereof waived, except by
mutual agreement of the parties in a written instrument executed by the parties
hereto or their legal representatives.

 
13.3  
Severability.  In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect.

 
13.4  
Counterparts.  This Agreement may be executed in two (2) or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

 
13.5  
Tax Withholding.  The Company may withhold from any benefits payable under this
Agreement all federal, state, city, or other taxes as may be required pursuant
to any law or governmental regulation or ruling.

 
13.6  
Beneficiaries.  The Executive may designate one or more persons or entities as
the primary and/or contingent beneficiaries of any amounts to be received under
this Agreement.  Such designation must be in the form of a signed writing
acceptable to the Board or the Board's designee.  The Executive may make or
change such designation at any time.

 
13.7  
Representation.  The Executive represents that the Executive's employment by the
Company and the performance by the Executive of his obligations under this
Agreement do not, and shall not, breach any agreement that obligates him to keep
in confidence any trade secrets or confidential or proprietary information of
his or of any other party, to write or consult to any other party or to refrain
from competing, directly or indirectly, with the business of any other
party.  The Executive shall not disclose to the Company, and the Company shall
not request that the Executive disclose, any trade secrets or confidential or
proprietary information of any other party.

 
13.8  
Section 409A.

 
(a)  
Although the payments and benefits provided under the Agreement are intended to
be exempt from, or to comply with, Section 409A of the Code, the Company shall
not be liable for any additional tax, interest, or penalty the Executive incurs
as a result of the failure of any payment or benefit to satisfy the requirements
of Section 409A, except as provided in subsection (c), below.  The Company will
promptly make any change in the Agreement that the Executive reasonably requests
to ensure that the Agreement will comply with Section 409A, provided that the
requested change does not alter any substantive provision of the Agreement in a
manner that the Company, in its sole discretion, reasonably regards as being
contrary to the Company’s interest.

 
(b)  
The Company will consider in good faith any change in the Agreement that the
Executive reasonably requests to ensure that the Agreement will comply with
Section 409A.  If the Company is not willing to accept the proposed change as
written, the Company will promptly communicate to the Executive the reasons for
the Company’s refusal and any revisions that would make the proposed change
acceptable to the Company.

 
(c)  
The Company shall indemnify the Executive, as provided in this subsection (c),
if a violation of Section 409A occurs as a result of (1) the Company’s clerical
error, (2) the Company’s failure to administer this Agreement or any benefit
plan or program in accordance with its written terms, or (3) a provision of any
benefit plan or program of the Company (other than this Agreement) that fails to
comply with Section 409A (each event described in clauses (1) through (3) is
referred to as an “Indemnified Section 409A Violation”), and the Executive
incurs additional tax under Section 409A as a result of the Indemnified Section
409A Violation.  The Company shall reimburse the Executive for (i) the 20%
additional income tax described in Section 409A(a)(1)(B)(i)(II) of the Code (to
the extent that the Executive incurs the 20% additional income tax as a result
of the Indemnified Section 409A Violation), and (ii) any interest or penalty
that is assessed with respect to the Executive’s failure to make a timely
payment of the 20% additional income tax described in clause (i), provided that
the Executive pays the 20% additional income tax promptly upon being notified
that the tax is due (the amounts described in clause (i) and clause (ii) are
referred to collectively as the “Section 409A Tax”).  The Company shall make a
payment (the “Gross-Up Payment”) to the Executive such that the net amount the
Executive retains, after paying any federal, state, or local income tax or FICA
tax on the Gross-Up Payment, shall be equal to the Section 409A Tax.  The
Company and the Executive shall calculate, adjust (if necessary), and pay or
repay the Gross-Up Payment in accordance with the procedures specified in
subsections (c) through (g) of Exhibit A (but substituting “Section 409A Tax”
for “Excise Tax” wherever the latter term appears in Exhibit A).

 
14.  
Governing Law

 
The provisions of this Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware, without regard to any otherwise
applicable principles of conflicts of laws.
 


 
IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement,
as of the day and year first above written.
 




/s/ John D. Butler_________________
John D. Butler






TEXTRON INC.






By:           /s/Lewis B. Campbell_______
Name:  Lewis B. Campbell
Title:  Chairman, President and CEO

-  -
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Parachute Gross Up


(a) In the event that the Executive shall become entitled to payments and/or
benefits provided by this Agreement or any other amounts in the "nature of
compensation" (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Company, any person whose actions result
in a change of ownership or effective control covered by Section 280G(b)(2) of
the Code or any person affiliated with the Company or such person) as a result
of such change in ownership or effective control (collectively the "Company
Payments"), and such Company Payments will be subject to the tax (the "Excise
Tax") imposed by Section 4999 of the Code (and any similar tax that may
hereafter be imposed by any taxing authority) the Company shall pay to the
Executive at the time specified in subsection (d) below an additional amount
(the "Gross-up Payment") such that the net amount retained by the Executive,
after deduction of any Excise Tax on the Company Payments and any U.S. federal,
state, and for local income or payroll tax upon the Gross-up Payment provided
for by this paragraph (a), but before deduction for any U.S. federal, state, and
local income or payroll tax on the Company Payments, shall be equal to the
Company Payments.  Notwithstanding the foregoing, if the then present aggregate
value of the Company Payments (calculated in accordance with the principles of
Section 280G of the Code and the regulations promulgated thereunder) does not
exceed 110% of the “Safe Harbor Amount” (which shall be 2.99 times the
Executive’s “base amount” within the meaning of Section 280G(b)(3) of the Code),
then the Company shall not pay the Executive a Gross-up Payment, and the Company
Payments (whether due pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company) shall be reduced so that the then
present aggregate value of the Company Payments equals the Safe Harbor
Amount.  The reduction of the Company Payments, if applicable, shall be effected
in the following order (unless the Executive elects another method of reduction
by written notice to the Company prior to the Change in Control): (i) any cash
severance benefits based on a multiple of Base Salary or annual incentive
compensation; (ii) any other cash amounts payable to the Executive; (iii) any
benefits valued as parachute payments; (iv) acceleration of vesting of any stock
option for which the exercise price exceeds the then fair market value of the
underlying stock; and (v) acceleration of vesting of any equity award not
covered by subsection (iv)..
 
(b) For purposes of determining whether any of the Company Payments and Gross-up
Payments (collectively the "Total Payments") will be subject to the Excise Tax
and the amount of such Excise Tax, (x) the Total Payments shall be treated as
"parachute payments" within the meaning of Section 280G(b)(2) of the Code, and
all "parachute payments" in excess of the "base amount" (as defined under Code
Section 280G(b)(3) of the Code) shall be treated as subject to the Excise Tax,
unless and except to the extent that, in the opinion of the Company's
independent certified public accountants appointed prior to any change in
ownership (as defined under Code Section 280G(b)(2)) or tax counsel selected by
such accountants (the "Accountants") such Total Payments (in whole or in part)
either do not constitute "parachute payments," represent reasonable compensation
for services actually rendered within the meaning of Section 280G(b)(4) of the
Code in excess of the "base amount" or are otherwise not subject to the Excise
Tax, and (y) the value of any non-cash benefits or any deferred payment or
benefit shall be determined by the Accountants in accordance with the principles
of Section 280G of the Code.
 
(c) For purposes of determining the amount of the Gross-up Payment, the
Executive shall be deemed to pay U.S. federal income taxes at the highest
marginal rate of U.S. federal income taxation in the calendar year in which the
Gross-up Payment is to be made and state and local income taxes at the highest
marginal rate of taxation in the state and locality of the Executive's residence
for the calendar year in which the Company Payment is to be made, net of the
maximum reduction in U.S. federal income taxes which could be obtained from
deduction of such state and local taxes if paid in such year.  In the event that
the Excise Tax is subsequently determined by the Accountants to be less than the
amount taken into account hereunder at the time the Gross-up Payment is made,
the Executive shall repay to the Company, at the time that the amount of such
reduction in Excise Tax is finally determined, the portion of the prior Gross-up
Payment attributable to such reduction (plus the portion of the Gross-up Payment
attributable to the Excise Tax and U.S. federal, state and local income tax
imposed on the portion of the Gross-up Payment being repaid by the Executive if
such repayment results in a reduction in Excise Tax or a U.S. federal, state and
local income tax deduction), plus interest on the amount of such repayment at
the rate provided in Section 1274(b)(2)(B) of the Code.  Notwithstanding the
foregoing, in the event any portion of the Gross-up Payment to be refunded to
the Company has been paid to any U.S. federal, state and local tax authority,
repayment thereof (and related amounts) shall not be required until actual
refund or credit of such portion has been made to the Executive, and interest
payable to the Company shall not exceed the interest received or credited to the
Executive by such tax authority for the period it held such portion.  The
Executive and the Company shall mutually agree upon the course of action to be
pursued (and the method of allocating the expense thereof) if the Executive's
claim for refund or credit is denied.
 
In the event that the Excise Tax is later determined by the Accountant or the
Internal Revenue Service to exceed the amount taken into account hereunder at
the time the Gross-up Payment is made (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-up
Payment), the Company shall make an additional Gross-up Payment in respect of
such excess (plus any interest or penalties payable with respect to such excess)
at the time that the amount of such excess is finally determined.
 
(d) The Gross-up Payment or portion thereof provided for in subsection (c) above
shall be paid not later than the thirtieth (30th) day following an event
occurring which subjects the Executive to the Excise Tax; provided, however,
that if the amount of such Gross-up Payment or portion thereof cannot be finally
determined on or before such day, the Company shall pay to the Executive on such
day an estimate, as determined in good faith by the Accountant, of the minimum
amount of such payments and shall pay the remainder of such payments (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code),
subject to further payments pursuant to subsection (c) hereof, as soon as the
amount thereof can reasonably be determined, but in no event later than the
ninetieth day after the occurrence of the event subjecting the Executive to the
Excise Tax.  In the event that the amount of the estimated payments exceeds the
amount subsequently determined to have been due, the Company shall promptly
notify the Executive of the excess payment, and the Executive shall repay the
excess amount to the Company within fifteen days after the Executive receives
the notice (together with interest at the rate provided in Section 1274(b)(2)(B)
of the Code).
 
(e) In the event of any controversy with the Internal Revenue Service (or other
taxing authority) with regard to the Excise Tax, the Executive shall permit the
Company to control issues related to the Excise Tax (at its expense), provided
that such issues do not potentially materially adversely affect the Executive,
but the Executive shall control any other issues.  In the event the issues are
interrelated, the Executive and the Company shall in good faith cooperate so as
not to jeopardize resolution of either issue, but if the parties cannot agree
the Executive shall make the final determination with regard to the issues.  In
the event of any conference with any taxing authority as to the Excise Tax or
associated income taxes, the Executive shall permit the representative of the
Company to accompany the Executive, and the Executive and the Executive's
representative shall cooperate with the Company and its representative.
 
(f) The Company shall be responsible for all charges of the Accountant.
 
(g) The Company and the Executive shall promptly deliver to each other copies of
any written communications, and summaries of any verbal communications, with any
taxing authority regarding the Excise Tax covered by this Exhibit A.
 

-  -
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


Form of Release




NOTICE: YOU MAY CONSIDER THIS GENERAL RELEASE OF CLAIMS FOR UP TO TWENTY-ONE
(21) DAYS FROM YOUR NOTICE OF TERMINATION.  IF YOU DECIDE TO SIGN IT, YOU MAY
REVOKE THIS GENERAL RELEASE OF CLAIMS WITHIN SEVEN (7) DAYS AFTER SIGNING
IT.  IF YOU REVOKE THE RELEASE WITHIN THIS PERIOD, YOUR REVOCATION MUST BE
IMMEDIATELY SUBMITTED IN WRITING AS DESCRIBED  IN THE RELEASE.  YOU MIGHT WISH
TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS DOCUMENT.


TEXTRON, INC.


GENERAL RELEASE OF CLAIMS


My Employment Agreement with Textron Inc. (“Textron”) states that I will receive
certain payments and benefits in the event of the termination of my employment
only if I execute a general release of claims and I do not revoke the general
release during the applicable revocation period.  In consideration of the
payments and benefits that I will receive under my Employment Agreement, on
behalf of myself and on behalf of any person acting by, through, or under me
(collectively, the “Executive Releasors”), I hereby release, waive, and forever
discharge Textron, Inc.; its current and former subsidiaries and related
entities; its and their respective past or present officers and directors; its
and their employees, fiduciaries, agents, and insurers (but only in their
capacity as employees, fiduciaries, agents, or insurers of Textron and its
current and former subsidiaries and related entities); and the successors and
assigns of each of them (collectively, the “Textron Releasees”) from any and all
liability, charges, causes of action, demands, damages, or claims for relief of
any kind whatsoever, whether known or unknown at this time, arising out of, or
connected with, my employment with Textron and/or the termination of my
employment from the beginning of the world through the effective date of this
Release.  The claims waived by me under this General Release of Claims (the
“Release”) include, but are not limited to, all matters in law, in equity, in
contract, in tort, or pursuant to statute, including any claim for
discrimination in employment on the basis of age, race, sex, national origin,
disability, religion, or any other type of discrimination under the Age
Discrimination in Employment Act (“ADEA”), Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act, or other federal, state or local law
or ordinance, to the fullest extent permitted under law.


This Release does not apply to any claims or rights that may arise after the
date I signed this Release.  I understand that Textron is not admitting to any
violation of my rights or any duty or obligation owed to me.


Exclusions


Excluded from this Release are my claims that, by law, cannot be waived,
including but not limited to (1) the right to file a charge with or participate
in an investigation conducted by certain government agencies including, but not
limited to, the United States Equal Employment Opportunity Commission, (2) any
rights or claims to benefits accrued under benefit plans maintained by Textron
under the Employee Retirement Income Security Act, and (3) any claims that
cannot be waived under the Fair Labor Standards Act or the Family and Medical
Leave Act.  Also excluded from this Release are my claims for payments,
benefits, indemnity, contribution, exculpation, advances, and insurance that are
expressly excluded from the requirement that I execute a Release by specific
reference in my Employment Agreement with Textron.  Further, nothing set forth
herein shall serve to release or waive Textron’s obligations pursuant to and in
accordance with the terms of Sections 6, 7(a), 8, 9.9(b), 9.9(c), 10, 11.1, 12,
13.6, and 13.8 of my Employment Agreement with Textron, each of which shall
survive the execution of this Release, or serve to release or waive my right to
enforce the terms of this Release.


Acknowledgements


I acknowledge and agree to the following:


1.  
The benefits I am receiving under the Employment Agreement constitute
consideration over and above any benefits that I might be entitled to receive
without executing this Release;

 
2.  
Textron advised me in writing to consult with an attorney prior to signing this
Release;

 
3.  
I was given a period of at least twenty-one (21) days within which to consider
this Release; and

 
4.  
Textron has advised me of my statutory right to revoke my agreement to this
Release at any time within seven (7) days after my signing this Release.

 


Representations and Warranties


I warrant and represent that my decision to sign this Release was entirely
voluntary on my part.  My decision was not made in reliance on any inducement,
promise, or representation, whether express or implied, other than the
inducements, representations, and promises expressly set forth herein and in the
Employment Agreement, and my decision did not result from any threats or other
coercive activities to induce my agreement to this Release.


In addition, I warrant and represent that neither I nor any other Executive
Releasor will sue Textron or any other Textron Releasee in any forum for any
claim covered by this Release, except that I may bring a claim under ADEA to
challenge this Release.


I further warrant and represent that I fully understand and appreciate the
consequences of my signing this Release.


Textron further warrants and represents that it has obtained or will obtain any
approvals that are necessary for Textron to enter into and abide by the terms of
this Release.


Revocation


If I decide to exercise my right to revoke this Release within seven (7) days
after my agreement to this Release, I warrant and represent that I will notify
Textron in writing, in accordance with the notice provisions of my Employment
Agreement, of my intent to revoke this Release, and that I will simultaneously
return in full any consideration received from Textron that was subject to the
condition that I execute a general release of claims.


Entire Agreement


This Release, except to the extent specifically provided otherwise herein,
supersedes any prior agreements or understandings, oral or written, between the
parties hereto with respect to the subject matter hereof and constitutes the
entire agreement of the parties with respect to the subject matter hereof.


Modification


This Release shall not be varied, altered, modified, canceled, changed, or in
any way amended, nor any provision hereof waived, except by mutual agreement of
the parties in a written instrument executed by the parties hereto or their
legal representatives.


Successors and Assigns


This Release shall inure to the benefit of and be binding upon each of the
parties and their respective successors and assigns; provided, however, that
neither this Release nor any of the rights, interests, or obligations hereunder
shall be assigned by either of the parties hereto without the prior written
consent of the other party, and no assignment of any right, interest or
obligation shall release any such assigning party therefrom unless the other
party shall have consented to such release in writing specifically referring to
the right, interest or obligation from which such assigning party is to be
released.  Any purported assignment in violation of this paragraph shall be void
and of no force or effect.  This paragraph shall not prevent any successor to a
Textron Releasee from receiving the benefit of (and being bound by) the Release
automatically, without the need for prior written consent by the Executive
Releasors.


Governing Law


The provisions of this Release shall be construed and enforced in accordance
with the laws of the State of Delaware, without regard to any otherwise
applicable principles of conflicts of laws.


Counterparts


This Release may be executed in two (2) or more counterparts, each of which
shall be deemed to be an original, but all of which together will constitute one
and the same agreement.




IN WITNESS WHEREOF, the Executive and Textron have executed this Release as of
the day and year first above written.




____________________________
[EXECUTIVE]








TEXTRON INC.








By:  ___________________________
Name:
Title:



-  -
 
 

--------------------------------------------------------------------------------

 
